UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1177



RAYMOND L. EDWARDS,

                                              Plaintiff - Appellant,

          versus


WHITMAN REQUARDT & ASSOCIATES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-1834-S)


Submitted:   July 31, 2001                 Decided:   August 21, 2001


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICES OF DAVID A. BRANCH, P.C., Washington,
D.C., for Appellant.    Charles R. Bacharach, GORDON, FEINBLATT,
ROTHMAN, HOFFBERGER & HOLLANDER, L.L.C., Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Raymond L. Edwards appeals from the district court’s order

granting summary judgment to the Defendant on Edwards’ employment

discrimination and related state law claims.                  Our review of the

record   included    on   appeal,   as    well   as    the    parties’   briefs,

discloses no reversible error.            Accordingly, we affirm on the

reasoning of the district court.            Edwards v. Whitman Requardt &

Assoc., No. CA-00-1834-S (D. Md. Jan. 24, 2001).               We dispense with

oral   argument     because   the   facts    and      legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                         AFFIRMED




                                      2